ono on B® W NY FP

10
11
12
13
14
15
16
17
18
i9
20
21
ae
Za
24
20

Case 1:15-cv-05871-KPF Document 186-15 Filed 01/04/21 Page 1of1

Proceedings

THE COURT: His case was dismissed. He paid the
consequence of not being here.

I think the bigger issue is your client is about
to get arrested. And I am hearing that right now, and
perhaps that makes me concerned about whether I actually
need to continue an Order of Protection in this case,
because he is not getting arrested, she is getting arrested.

Detectives investigated the stories?

DETECTIVE SIMMONS: Yes.

THE COURT: And don't find her story to be

credible?

DETECTIVE SIMMONS: No.

MR. GREENBERG: We have a couple of competing
issues. Issue number one, and perhaps not the most

important, but I think it should be before Your Honor before
the case is discussed before you, no request was made of my
office to surrender Ms. Price, notwithstanding the fact that
I had lengthy conversations with detectives at the 28
Precinct, including Detective Flowers, who is, presumably,
going to be the detective arresting Ms. Price today.

I had a conversation with Mr. Flowers for over
five minutes, and at no time did he ask me to bring
Ms. Price in, nor had any request been made to me or to
Ms. Price' other attorney to bring her in. She would have

been brought in and this exercise, perhaps, would have been

 
